Opinion filed May 17, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00340-CV
                                                    __________
 
                                  
JORGE RODRIGUEZ, Appellant
 
                                                          
V.
 
                                 
NORMA HERNANDEZ, Appellee

 
                                   On
Appeal from the 244th District Court
                                                         
Ector County, Texas
                                                  Trial
Court Cause No. C-127,372
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Jorge
Rodriguez is the appellant in this appeal.  He has filed an unopposed motion to
withdraw his notice of appeal and dismiss this appeal pursuant to Tex. R. App. P. 42.1(a)(1).  In the
motion, appellant states that “all matters have been settled between the
parties and the appeal is no longer needed.”  Therefore, in accordance with appellant’s
request, we dismiss the appeal. 
The
motion to dismiss is granted.  Appellant’s notice of appeal is withdrawn, and
the appeal is dismissed.
                                                                                                PER
CURIAM
May 17, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.